Citation Nr: 0817662	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
pulmonary disorder. 

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
left hand.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1964 to November 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 2003 and April 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO).  

Procedural history

The claims for service connection for arthritis of the 
bilateral hands

In June 2003, the veteran filed claims of entitlement to 
service connection for arthritis in the bilateral hands, 
which were denied by the RO in the above-referenced September 
2003 rating decision.  The veteran filed a notice of 
disagreement with the September 2003 rating decision and 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the arthritis claims and 
confirmed the RO's findings in a January 2004 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in March 
2004.

These claims were remanded by the Board in August 2005 for 
additional evidentiary development.  This was accomplished, 
and in May 2007 the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claims of 
entitlement to service connection for arthritis of the 
bilateral hands.  
The veteran's claims folder was subsequently returned to the 
Board.

The claim for an asbestos-related pulmonary disorder

The RO initially denied the veteran's claim of entitlement to 
service connection for residuals of asbestos exposure in the 
above-referenced September 2003 rating decision.  The veteran 
did not appeal the denial of the asbestos residuals claim, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2007).
The veteran filed to reopen his claim of entitlement to 
service connection for "asbestosis/pulmonary 
condition/absestosis related lung disease" in August 2005.  
In the above-referenced April 2007 rating action, the RO 
determined that new and material evidence had been submitted 
which was sufficient to reopen the previously-denied claim.  
The claim was denied on the merits.  The veteran filed a 
notice of disagreement with the April 2007 decision, electing 
to follow the traditional appeal process.  A SOC was issued 
in May 2007, and the veteran perfected an appeal with the 
timely submission of a substantive appeal (VA Form 9) in June 
2007.  

In October 2007, the Board solicited an expert medical 
opinion from a pulmonologist with the Veterans Health 
Administration (VHA) concerning an unresolved and complex 
medical matter as to this issue.  See 38 C.F.R. § 20.901 
(2007).  In November 2007, the Board received the requested 
VHA opinion.

In December 2007, the veteran submitted written argument 
directly to the Board concerning his exposure to asbestos in 
service.  He requested that his case be remanded to the 
agency of original jurisdiction (AOJ) for initial review of 
his argument.  However, the veteran's December 2007 statement 
is merely redundant of argument already in the record.  
Moreover, as detailed below the veteran's exposure to 
asbestos in service is established, so additional argument on 
this point is superfluous.  Therefore, remand to the AOJ for 
consideration of the veteran's argument is not required.  See 
38 C.F.R. § 20.1304(c) [which requires that any "pertinent" 
evidence be referred back to the RO for consideration unless 
accompanied by a written waiver of AOJ review].   

Issues not on appeal

In August 2005, the Board denied the veteran's claims of 
entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus and entitlement to 
secondary service connection for acid reflux disease and 
irritable bowel syndrome.  There is indication in the record 
that these two claims have been  appealed to the United 
States Court of Appeals for Veterans Claims (the Court). 
However, the outcome of that appeal is irrelevant to the 
instant case- in other words, if the veteran's service-
connected diabetes mellitus is awarded an increased 
disability rating or service connection is granted for a 
gastrointestinal disorder, it will have no effect whatsoever 
on the outcome of the issues presently within the Board's 
jurisdiction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  
Accordingly, the Board may proceed to a decision as to these 
three issues.


FINDINGS OF FACT

1.  In September 2003, the RO denied the veteran's claim of 
entitlement to service connection for residuals of asbestos 
exposure, on the basis that the veteran had not submitted 
evidence of a current disability.  A timely appeal as to that 
issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's September 2003 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.  

3.  The competent medical evidence of record does not 
indicate that an asbestos-related pulmonary disorder 
currently exists.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed right hand 
arthritis.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed left hand 
arthritis.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision denying service connection 
for residuals of asbestos exposure is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 2003 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for residuals of 
asbestos exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  An asbestos-related pulmonary disorder was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Arthritis of the right hand was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Arthritis of the left hand was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for arthritis of the 
bilateral hands and an asbestos-related pulmonary disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  



New and material evidence

As was noted in the Introduction, a September 2003 RO 
decision denied the veteran's claim of entitlement to service 
connection for asbestos residuals.  That decision was not 
appealed and is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).   

The RO recently reopened the veteran's previously-denied 
claim of entitlement to residuals of asbestos exposure and 
denied it on the merits.  Regardless of whether the RO 
reopened the veteran's claim, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

The RO's denial in September 2003 was predicated on the 
absence of a current disability.  To warrant reopening of the 
claim, there must be new and material evidence as to this 
element.  See 38 U.S.C.A. § 5108.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after September 2003) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has current 
disability associated with asbestos exposure.  See 38 C.F.R. 
§ 3.156 (2007).

Additional evidence added to the claims folder since the 
September 2003 denial includes evidence indicative of an 
asbestos-related pulmonary disability.  Specifically, in a 
May 2005 report, A.J.S., D.O., diagnosed the veteran 
"interstitial fibrosis caused by bilateral pulmonary 
asbestosis as well as bilateral asbestos-related pleural 
disease."  Accordingly, new and material evidence pertaining 
to the existence of a current disability has been submitted.  
The veteran's claim of entitlement to service connection for 
residuals of asbestos exposure is reopened.  

Stegall concerns

As was alluded to in the Introduction, in August 2005 the 
Board remanded the two arthritis claims.  In essence, the 
Board instructed the AOJ to obtain a VA nexus opinion.  The 
AOJ was then to readjudicate the claim.  

The claims folder was referred for a VA nexus opinion as to 
the arthritis claims in April 2007, the report of which 
indicates the examiner reviewed the veteran's past medical 
history and rendered an appropriate medical nexus opinion in 
conformity with the August 2005 remand instructions.  The RO 
then readjudicated the claims in the May 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2003, October 2005 and January 2007 letters, as well as 
an additional letter from the RO dated September 1, 2005, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claims in a letter from the RO dated October 6, 
2005, including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  With respect to the veteran's claimed asbestos 
exposure, a July 18, 2003 letter from the RO asked the 
veteran to "Tell us the specific disease that resulted from 
asbestos exposure.  Tell us why you believe the disability 
was caused by asbestos and provide some evidence, such as a 
medical opinion, of this relationship."

Specifically, the veteran was advised in the September 2005, 
October 2005 and January 2007 letters that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the September 2005, October 2005 and 
January 2007 letters informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  The 
September 2005 letter specifically noted that records from 
Dr. S., Dr. B. and the Great Plains Regional Medical Center 
had been requested on his behalf.  Included with all four 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters requested 
that the veteran complete such so that the RO could obtain 
private records on his behalf.  The veteran was also advised 
in the four letters that a VA examination or nexus opinion 
would be obtained if necessary to decide his claims [such was 
accomplished in October 2005 and April 2007].

The September 2005, October 2005 and January 2007 letters 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in the September 2005 and 
January 2007 letters].

The veteran was further informed as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." See, e.g., the October 6, 2005 VCAA letter, page 2; 
and the January 5, 2007 VCAA letter, page 3.  This complies 
with the "give us everything you've got" provision contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.
 
Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2007, letter as well 
as an additional letter from the RO dated March 20, 2006, 
both of which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as 
medical treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and January 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

With respect to the instant case, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection was denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his arthritis claims in 
September 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the September 2005, October 2005, March 2006 and January 2007 
VCAA letters, and his arthritis claims were readjudicated in 
the May 2007 SSOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

The Board notes that the veteran, through his attorney, has 
submitted correspondence which purported to allege that under 
the VCAA VA must notify him of "the existence of negative 
evidence and how to counter this evidence."  
See, e.g., a June 10, 2007 Statement in Support of Claim.  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet.App. 410 at 415 (2006).  
Therefore, the attorney's contention is meritless.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, reports of VA and 
private treatment of the veteran have been associated with 
the claims folder.  Additionally, the veteran was afforded a 
VA respiratory examination in October 2005.  The RO sought an 
addendum opinion from the same examiner in May 2007, and the 
Board sought further clarification as to the issue via a VHA 
opinion in November 2007.  As for the veteran's arthritis 
claims, a VA opinion was obtained in April 2007, the report 
of which indicates the examiner rendered an appropriate 
medical nexus opinion in conformity with the August 2005 
remand instructions.  

The Board notes that the RO attempted to obtain records from 
the Great Plains Regional Medical Center and private 
radiologist D.B., based on the veteran's submission of 
releases for this evidence in September 2005.  Both The Great 
Plains Regional Medical Center and Dr. B. informed the RO 
later that same month that no records pertaining to the 
veteran existed on the dates he claimed to have received 
treatment (August 25, 2004 and September 11, 2004, 
respectively).  The veteran was informed of the RO's 
inability to locate these records in the April 2007 rating 
decision.  See the April 16, 2007 rating decision, page 2.  
He did not respond.  Moreover, his attorney offered no 
additional information as to how VA could locate these 
records.   

VA has thus complied with the statute in order to develop the 
evidence with respect to the veteran's claims, and any 
failure to develop this claim rests with the veteran himself.  
See 38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
three issues currently on appeal.

1.  Entitlement to service connection for an asbestos-related 
pulmonary disorder.

The veteran seeks entitlement to service connection for a 
pulmonary disorder, which he contends is a result of asbestos 
exposure in service.  See the August 17, 2005 Statement in 
Support of Claim.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

The veteran is seeking entitlement to service connection for 
a pulmonary disorder due to exposure to asbestos in service.  
He has proffered no other theory of entitlement, and the 
evidence of record does not suggest any.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

Turning first to Hickson element (2), in-service incurrence 
of disease or injury, the
Board will separately address disease and injury.  

With respect to in-service disease, there is no indication of 
pulmonary disease or complaints in the veteran's service 
medical treatment records, and the veteran does not appear to 
contend that such problems existed in service.  

With respect to in-service injury, the only injury reported 
by the veteran is exposure to asbestos in service.  
Essentially, he contends that he had to wear an unlined 
"full asbestos suit" and was also exposed to asbestos-
ridden gaskets while performing ship repairs.  See the 
veteran's August 1, 2003 Statement in Support of Claim.   

As noted above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra.  The veteran's service 
records indicate that he served aboard the U.S.S. Prairie, 
the U.S.S. Radford and the U.S.S. Marshall.  Among his tasks 
were repairing valves aboard ship.  See the veteran's August 
2003 statement.  Moreover, the October 2005 VA examiner and 
Dr. B.K. both indicated that there was asbestos exposure in 
service [although such was characterized as "minimal"].  
The Board therefore concludes that the veteran was exposed to 
asbestos in service, thus satisfying Hickson element (2).  
See McGinty, supra. 

Moving to Hickson element (1), current disability, the Board 
initially observes that the veteran's claim has been limited 
to asbestos-related pulmonary disability, such as asbestosis.   

There exists conflicting medical evidence as to the presence 
of a current pulmonary disorder related to asbestos exposure.  
In the veteran's favor is a May 2005 report from A.J.S., who 
performed pulmonary function studies and found "moderate 
impairment in diffusion."  After reviewing a private chest 
X-ray dated August, 25, 2004, he offered a diagnosis of 
"interstitial fibrosis caused by bilateral pulmonary 
asbestosis as well as bilateral asbestos-related pleural 
disease."  

In contrast to the findings of Dr. A.J.S. are those of the 
October 2005 VA examiner and November 2007 VHA 
pulomonologist.  The Board will discuss each in turn.

The October 2005 VA examiner conducted an X-ray study of the 
veteran's chest and indicated "no pulmonary asbestosis found 
on a CURRENT chest xray" [Emphasis as in the original].  He 
then commented on the discrepancy between his findings and 
that of Dr. A.J.S.:

There was a letter from [Dr. A.J.S.] that 
stated the veteran had specific X-ray 
findings on a chest X-ray from last year that 
were consistent with pulmonary asbestosis.  
Yesterday's chest X-ray, after the 
examination, was completely normal.  
Therefore, I cannot explain this discrepancy.  
If the veteran truly had pulmonary asbestosis 
and chest X-ray findings consistent with 
that, as stated on the examination he had 
last year by [Dr. A.J.S.], this examiner 
would find it truly incredible and amazing 
that these findings would disappear on a 
routine chest X-ray performed at this 
facility, from last year to now.  Therefore, 
I highly suspect that the previous chest X-
ray (and report) performed last year during 
that evaluation is somewhat dubious 
concerning the report and findings.  Classic 
chest X-ray findings related to pulmonary 
asbestosis would certainly not disappear.  
Therefore, at this point in time, this 
examiner's final comments change the 
diagnosis to NO pulmonary asbestosis found 
based on a current chest X-ray.

Additional clarification as to the presence of asbestos-
related disability was sought from the same VA examiner in 
May 2007:

This examiner did review the CPRS system 
concerning all visits.  I also reviewed all 
testing performed, which included three chest 
X-rays and two CT scans of the chest in the 
past.  When I reviewed these, I could not 
find any documentation or keywords that would 
suggest asbestos exposure or pulmonary 
asbestosis.  Of those five studies, 
specifically three chest X-rays and two CT 
scans, there was no wording in any of those 
that would even remotely suggest any findings 
related to asbestos exposure or asbestosis.  
The chest X-ray[s] were read as normal, there 
was a question of a pulmonary nodule and some 
non-calcification issues, but none of these 
has any keywords that would related to 
pulmonary asbestosis as of currently.  One 
would assume that if this veteran's claimed 
long-term exposure to asbestos was true, then 
pulmonary plaques or pleural thickening or 
calcified pleural plaques would be present.  
There is no mention of any of these in any of 
the testing that he has had done over time.  
In addition, a review of all of his multiple 
visits to the North Platte VA office has 
never mentioned any specific pulmonary 
issues, other than bronchitis in the past, 
and he is not taking any medications for any 
pulmonary disease nor any inhalers.  
Therefore, it is not likely that this veteran 
has any pulmonary asbestosis.  

The conclusions contained in the October 2005 VA examination 
report and May 2007 addendum are further supported by the 
November 2007 VHA opinion of pulmonologist B.K.:

Chest X-rays performed at the VA on 3/31/99, 
5/5/99, and 10/6/05 were all read as normal 
without evidence of pleural or parenchymal 
disease.  This is in contrast to a chest X-ray 
performed by a private physician on 8/25/04 
and interpreted as showing mild interstitial 
disease with areas of pleural thickening.  
Without having the actual films to examine, I 
am unable to comment on the apparent 
discrepancy.  It is possible that an acute 
process (such as a pneumonia) was active 
around the time of the 2004 film and the 
changes resolved prior to the 2005 film.  The 
pleural thickening and parencymal scarring 
usually seen in cases of asbestosis are 
permanent and slowly progressive.  It would be 
very unusual for them to not be present on 
films from 1999, show up in 2004, and then 
regress by 2005. . .There are no findings 
noted on physical examination which would 
suggest the presence of pulmonary disease.  
Pulmonary function tests do not show evidence 
of either obstruction or restriction.  While 
the mild diffusion impairment seen could 
indicate early parenchymal disease, it is 
commonly encountered in heavy smokers. . . .  
In summary, it is not clear that the veteran 
has a pulmonary disorder.  Assuming that he 
does however, the objective data available in 
his paper chart do not support a diagnosis of 
asbestosis.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the October 2005 VA examiner and the 
November 2007 VHA opinion than it does on the May 2005 
opinion of Dr. A.J.S. 

The Board initially notes that Dr. A.J.S. is a doctor of 
osteopathy, as opposed to Dr. B.K., who was selected to 
provide the Board with a medical opinion given his expertise 
in related complex medical matters, specifically pulmonology.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

Further, both the October 2005 VA examiner and Dr. B.K. based 
their opinions as to the lack of asbestos-related pulmonary 
disease on a review of all of the veteran's medical records, 
and emphasized the lack of X-ray evidence of pulmonary 
disease both prior and subsequent to the time of Dr. A.J.S.'s 
diagnosis.  

Significantly, Dr. A.J.S. did not account for the discrepancy 
between the results of the August 2004 X-ray on which he 
based his opinion and the two normal VA chest X-ray reports 
in 1999.  Indeed, it does not appear that Dr. A.J.S. reviewed 
the veteran's claims folder in rendering his opinion.  The 
failure of Dr. A.J.S. to explain his diagnosis of asbestos-
related pulmonary disease in light of this negative evidence 
weighs heavily against the probative value of his opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

Unlike the opinion of the Dr. A.J.S., the opinions of the 
October 2005 VA examiner and Dr. B.K. appear to be based on a 
review of the veteran's entire claims file which, as noted 
above, contains no X-ray corroboration of asbestos-related 
pulmonary disease.  These opinions are also well-reasoned and 
draw on specific aspects from the veteran's medical history, 
including his history of heavy smoking and lack of any 
treatment for pulmonary problems or receipt of pulmonary 
medications.  As such, the Board finds their opinions to be 
highly probative. 
See Bloom, supra.  

It therefore strongly appears that the August 2004 x-ray, and 
the resulting opinion of Dr. A.J.S. are outliers which are 
completely at odds with the remainder of the medical tests 
and opinions of record.  Based on the entire record, the 
Board gives the opinion of Dr. A.J.S. little weight of 
probative value. 

The only other evidence in the claims file alleging that the 
veteran has asbestos-related pulmonary disease are the 
veteran's statements and those of his attorney.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran and his attorney, are not 
qualified to render medical opinions regarding matters such 
as diagnosis of disease, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2007) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and that of his attorney are accordingly lacking 
in probative value.

Accordingly, the competent medical evidence of record does 
not indicate the presence of an asbestos-related pulmonary 
disorder.  In light of the lack of competent medical evidence 
of a current asbestos-related pulmonary disorder, Hickson 
element (1) has not been met, and the veteran's claim fails 
on this basis alone.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [noting that service 
connection may not be granted unless a current disability 
exists].

The veteran's attorney has submitted argument that VA 
provided no reasons or bases for its reliance on the October 
2005 VA examiner's opinion "but for the conclusory statement 
[that] the non-favorable October 2005 X-ray is 4 months later 
in time.  No scientific basis is shown for such a conclusory 
statement."  See the May 2007 notice of disagreement, page 
3.  The Board has already detailed extensively why the 
opinion of Dr. A.J.S. and the August 2004 x-ray upon which 
that opinion was evidently based lack probative value.  Of 
significance, and for some reason not mentioned by the 
veteran's attorney as well a Dr. A.J.S., is that previous, as 
well as subsequent, x-ray studies were negative for the 
presence of asbestos.

Moreover, both Dr. B.K. and the October 2005 VA examiner 
offered rationale behind there opinions and based such on 
evidence contained in the claims folder, unlike Dr. A.J.S., 
who based his findings on an X-ray which is not of record.  
Accordingly, the attorney's contentions that there is no 
basis to support the opinions of the October 2005 VA examiner 
and Dr. B.K., that "VA ignore[d] a favorable medical nexus 
opinion" and "cherry-picked its evidence while ignoring the 
more scientifically competent medical evidence" are 
completely without merit.  Indeed, it is obvious that it is 
the veteran's attorney who is "cherry-picking" evidence.  

The Board additionally observes that in the absence of a 
current asbestos-related pulmonary disability, it follows 
that Hickson element (3), or medical nexus, is an 
impossibility.  The Board has already detailed above how Dr. 
A.J.S.'s opinion lacks probative value in light of the 
evidence of record.  

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between a current 
pulmonary disease and asbestos exposure in service, their 
opinions are entitled to no weight of probative value.  
See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Any such statements 
offered in support of the veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
asbestos-related pulmonary disorder.  Therefore, contrary to 
the assertions of the veteran's attorney, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
left hand.

In the interest of economy, because these two issues involve 
the application of identical law to identical facts, the 
Board will address them together.



Relevant law and regulations

Service connection - in general

The law and regulations relevant to service connection in 
general are detailed above and need not be repeated for the 
sake of brevity.

Presumptive service connection

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran contends that repetitively chipping paint of off 
ships with a hammer in service led to his current arthritis 
of the bilateral hands.  See the January 15, 2004 substantive 
appeal.



With respect to Hickson element (1), of record are diagnoses 
of mild degenerative joint disease through the hands as 
evidenced in an October 2003 VA X-ray report and confirmed by 
the April 2007 VA examiner.  Hickson element (1) is 
accordingly met for the claims.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of any bilateral hand disease in service or within 
the one year presumptive period after service for arthritis.  
Of record is the veteran's October 1968 separation 
examination, which indicates that clinical evaluation of the 
upper extremities was normal.  The first suggestion of 
arthritic symptoms in the bilateral hands is contained in the 
October 2003 X-ray report, 35 years following separation from 
service.  Accordingly, a disease of the bilateral hands is 
not established in service or within the one-year presumptive 
period thereafter for arthritis.

With respect to in-service injury, the veteran has argued 
that he injured his hands as a result of the repetitive 
physical activity of chipping paint in service.  See his 
January 15, 2004 substantive appeal.  He has proffered no 
other theory of entitlement, and the evidence of record does 
not suggest any.  See Robinson v. Mansfield, No. 04-1690 
(January 29, 2008), slip opinion at 9 ["the Board is no 
required sua sponte to raise and reject 'all possible' 
theories of entitlement in order to render a valid 
opinion."]

Although the Board has no reason to doubt that the veteran, 
like many other veterans, may have engaged in tasks involving 
repetitive motion in service, the record is completely devoid 
of competent, objective evidence to support his assertion 
that he sustained any injury thereby.  The service medical 
treatment records are pertinently negative for any reference 
to complaints pertaining to the veteran's hands.  The Board 
finds it to be particularly significant that there is no 
mention of an injury to the hands in service by the veteran 
until he filed his claim in June 2003, over 35 years after he 
left military service and a decade after he filed his initial 
claim of entitlement to VA benefits in January 1994.  The 
veteran's initial claim [VA Form 21-526] referred to a number 
of claimed disabilities (burn residuals, skin disabilities, 
tinnitus and a cut to the right thumb) but not to arthritis 
of the hands.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The lack of any evidence of arthritis or symptoms of 
arthritis for over three decades after service, and the 
filing of the claim for service connection 35 years after 
service and one decade after his initial service connection 
claim, is itself evidence which tends to show that no injury 
to the hands was sustained in service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. 

This finding is supported by the April 2007 VA examiner, who 
reviewed the veteran's claims folder and determined: 

It is my opinion that the arthritis seen 
in the hands is less likely than not due 
to military service.  The rationale is 
that the military service occurred 35 
years earlier.  I would certainly expect 
that if an arthritic condition had been 
established that long ago that his present 
condition would be more than "mild" as 
seen on X-rays.  

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

 With respect to Hickson element (3), medical nexus, the only 
competent opinion is that of the April 2007 VA examiner, 
quoted above, which is not favorable to the veteran's claims. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims; he has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]. 

To the extent that the veteran himself, or other laypersons 
such as his attorney, contend that a medical relationship 
exists between his current bilateral arthritis of the hands 
and service, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statements 
offered in support of the veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley, supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  It does not appear that the 
veteran is specifically contending that he had problems with 
his hands continually after service.  To the extent that such 
a contention may be read from the record, the veteran has not 
submitted competent medical evidence of continuous disability 
since service.  As noted above, he was first diagnosed as 
having arthritis a full 35 years after service.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  See also Voerth, 
supra, at 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
arthritis of the right hand and arthritis of the left hand.  
Therefore, contrary to the assertions of the veteran's 
attorney, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for an asbestos-related pulmonary disorder 
is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the left hand is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


